Quillian, J.
Where a trial judge vacates his order overruling general and special demurrers to a petition, there has been no final judgment in the case and the filing of a bill of exceptions to this court is premature. Code § 6-701; Lankford v. Dockery, 84 Ga. App. 640 (66 S. E. 2d 840); Foster v. Sumner, 88 Ga. App. 5 (75 S. E. 2d 838). The present bills of exceptions fall within this ruling and hence are dismissed.

Writs of error dismissed.


Felton, C. J., and Nichols, J., concur.

Saul Blau, for plaintiffs in error.
W. Neal Baird, Hurt, Gaines & Baird, Peek & Peabody, contra.